DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-18 is the inclusion of the limitation a liquid ejecting head that includes a one position in a second direction intersecting with a first direction is defined as a first position, another one position is defined as a second position that is closer to an end of a second electrode in the second direction than the first position is, and when above definition is given, the thickness of the first portion at the second position is less than the thickness of the first portion at the first position.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 18 is the inclusion of the limitation a liquid ejecting apparatus comprising a liquid ejecting head that includes a one position in a second direction intersecting with a first direction is defined as a first position, another one position is defined as a second position that is closer to an end of the second electrode in the second direction than the first position is, and when above definition is given, the thickness of the first portion at the second position is less than the thickness of the first portion at the first position.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 20 is the inclusion of the limitation an actuator that includes a one position in a second direction intersecting with a first direction is defined as a first position, another one position is defined as a second position that is closer to an end of a second electrode in the second direction than the first position is, and when above definition is given, the thickness of the first portion at the second position is less than the thickness of the first portion at the first position.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 21-22 is the inclusion of the method for manufacturing a liquid ejecting head that includes the method steps of a layering step of forming the first electrode and the piezoelectric layer in layers in this order over the diaphragm; a first conductive portion forming step of forming the first conductive portion that is next to the piezoelectric layer in the first direction; and a second conductive portion forming step of forming, at the first position, the second conductive portion that is next to the first conductive portion in the first direction, and not forming the second conductive portion at the second position.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2018/0277737) to Ohashi (hereinafter Ohashi).
Regarding Claim 1, Ohashi teaches a liquid ejecting head (70, Fig. 14) that ejects liquid [Paragraphs 0135, 0137], comprising: a diaphragm (731, Fig. 15) [Paragraph 0144]; a first electrode (51, Figs. 5-6) [Paragraph 0074, 0145]; a piezoelectric layer (6, Figs. 5-6) [Paragraph 0074, 0145]; and a second electrode (52, Figs. 5-6) [Paragraphs 0074, 0145], wherein the diaphragm (731), the first electrode (51), the piezoelectric layer (6), and the second electrode (52) are comprised in this order in a first direction [Paragraph 0074, 0145], the second electrode (52) includes a first portion that is next to the piezoelectric layer (6) in the first direction and is electrically conductive, a length in the first direction is defined as a thickness [Paragraphs 0074, 0135, 0137, 0143, 00144-0145, see also Figs. 5-6 and 14-15].
Ohashi fails to teach a one position in a second direction intersecting with a first direction is defined as a first position, another one position is defined as a second position that is closer to an end of a second electrode in the second direction than the first position is, and when above definition is given, the thickness of the first portion at the second position is less than the thickness of the first portion at the first position.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853